DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s amended claim set was received on 01/06/2022. This claim set notes that claims 2, 3, 5, and 6 are cancelled, and therefore the USC 112 rejections set forth previously with respect to claims 3 and 5 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puryear et al. (US 20170303970 A1) (hereon referred to as Puryear).
Regarding claim 1, Puryear teaches a spinal fusion system comprising: 

a rod (R) connectable to the hook members and extending along an axial direction of a spine, 
wherein each of a pair of hook members is connected (via 220) to be capable of approaching and separating from each other (see Para. [0011]);
wherein one of the hook members includes a rod receiving portion (110) including a groove portion (120) that receives the rod, and a hook portion (130) connectable to the rod receiving portion and engageable with the lamina (see Para. [0022]), and 
the hook portion is configured to be fixable to the rod receiving portion in a state in which a distal end of the hook portion is directable in any direction, and in which the distal end faces the direction (see polyaxial connection in Fig. 4, also see Para. [0056]);
another hook member of the pair of hook members has a hook portion engageable with the lamina (note that both hooks are capable of engaging with the lamina); and
each inner side of the hook portions of the pair of hook members has a protrusion portion extending along a longitudinal direction and operable to bite the lamina (see labelled diagram below).
Regarding claim 4, Puryear teaches the spinal fusion system according to claim 1, further comprising a supporting portion (110) that couples the rod receiving portion and the hook portion of one of the hook members (130 and by extension 214).
Regarding claim 7, Puryear teaches the spinal fusion system according to claim 4, wherein the protrusion portion is configured to have a thin plate shape (see Fig. 1, noting that the protrusions are thin and flat like a plate).
Regarding claim 8, Puryear teaches the spinal fusion system according to claim 4, wherein the protrusion portion is configured to have a triangular shape in section so as to have a sharpened tip (see labelled diagram below).
Regarding claim 9, Puryear teaches the spinal fusion system according to claim 4, wherein wherein the protrusion portion is configured to be approximately centered in the width direction of each hook portion (see labelled diagram below).

    PNG
    media_image1.png
    421
    508
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    415
    462
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. Applicant claims that the amendments are novel over the prior art, and that Puryear does not explicitly disclose the device hooking to a lamina. Applicant fails to recognize that the recitation in the claims which refers to attaching to the lamina is a functional recitation, meaning that the anticipatory reference does not need to explicitly disclose that function, but rather, it merely needs to be capable of achieving it. As outlined above, Puryear satisfies this requirement considering the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        
/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773